Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVALOMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-22067 Registrant Name: NicholasApplegate Global Equity & Convertible Income Fund Address of Principal Executive Offices: 1345 Avenue of the Americas New York, New York 10105 Name and Address of Agent for Service: Lawrence G. Altadonna  1345 Avenue of the Americas New York, New York 10105 Registrants telephone number, including area code: 212-739-3371 Date of Fiscal Year End: August 31, 2008 Date of Reporting Period: November 30, 2007 Form N-Q is to be used by the registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b 1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1 -5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Shares Value* COMMON STOCK63.1% Australia2.4% Airlines0.5% Qantas Airways Ltd. $ Banking0.6% Commonwealth Bank of Australia Engineering & Construction0.5% Leighton Holdings Ltd. Financial Services0.4% Challenger Financial Services Group Ltd. Metals & Mining0.4% BHP Billiton Ltd. OneSteel Ltd. Austria0.4% Building Materials0.1% Wienerberger AG Manufacturing0.2% RHI AG Metals & Mining0.1% Voestalpine AG Belgium0.2% Chemicals0.2% Tessenderlo Chemie NV Bermuda0.2% Apparel0.2% Esprit Holdings Ltd. Transportation0.0% Orient Overseas International Ltd. Cayman Islands0.3% Chemicals0.1% Kingboard Chemical Holdings Ltd. Paper/Paper Products0.1% Lee & Man Paper Manufacturing Ltd. Semiconductors0.1% ASM Pacific Technology Denmark0.1% Building/Construction0.1% FLSmidth & Co. AS Finland0.6% Food 0.2% Kesko Oyj Hand/Machine Tools0.2% Konecranes Oyj Telecommunications0.2% Nokia Oyj Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Shares Value* France2.9% Airlines0.1% Air France-KLM $ Automotive0.6% Peugeot S.A. Renault S.A. Banking0.5% BNP Paribas Credit Agricole S.A. Home Furnishings0.1% SEB S.A. Oil & Gas0.5% Total S.A. Telecommunications1.1% France Telecom S.A. Germany4.1% Airlines0.4% Deutsche Lufthansa AG Automotive2.0% Daimler AG Porsche Automobil Holding SE Volkswagen AG Banking0.1% GALIFORM PLC (a) Chemicals0.7% BASF AG Electric0.1% RWE AG Metals & Mining0.8% Salzgitter AG ThyssenKrupp AG Greece0.2% Banking0.2% National Bank of Greece S.A. Honk Kong1.0% Airlines0.3% Cathay Pacific Airways Ltd. Financial Services0.2% Hong Kong Exchanges & Clearing Ltd. Real Estate0.4% Hang Lung Group Ltd. New World Development Ltd. Utilities0.1% China Resources Power Holdings Co. Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Shares Value* Ireland0.3% Banking0.2% Anglo Irish Bank Corp. PLC $ Financial Services0.1% Irish Life & Permanent PLC Italy0.8% Energy0.4% Enel SpA Home Furnishings0.1% Indesit Co. SpA Utilities0.3% ENI SpA Japan5.8% Agriculture0.1% 16 Japan Tobacco, Inc. Automotive0.1% Tokai Rika Co., Ltd. Electrical Components & Equipment0.1% Toshiba Corp. Electronics0.4% Mitsumi Electric Co., Ltd. Nippon Chemi-Con Corp. Star Micronics Co., Ltd. Financial Services0.1% ORIX Corp. Home Furnishings0.4% Sony Corp. Machinery-Diversified0.1% Shima Seiki Manufacturing Ltd. Manufacturing0.4% FUJIFILM Holdings Corp. Glory Ltd. Nikon Corp. Olympus Corp. Metals & Mining0.4% JFE Holdings, Inc. Nippon Steel Corp. Sumitomo Metal Industries Ltd. Pharmaceuticals0.1% Chugai Pharmaceutical Co., Ltd. Daiichi Sankyo Co., Ltd. Real Estate0.1% Daito Trust Construction Co., Ltd. Retail0.1% Aoyama Trading Co., Ltd. Fast Retailing Co., Ltd. Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Shares Value* Telecommunications0.3% 50 KDDI Corp. $ 21 Nippon Telegraph & Telephone Corp. Toys/Games/Hobbies0.5% Nintendo Co., Ltd. Transportation1.2% 17 East Japan Railway Co. Mitsui OSK Lines Ltd. Nippon Yusen KK Wholesale1.4% ITOCHU Corp. Marubeni Corp. Mitsui & Co., Ltd. Sumitomo Corp. Luxembourg0.1% Metals & Mining0.1% ArcelorMittal Netherlands1.0% Insurance0.3% ING Groep NV Oil & Gas0.7% Schlumberger Ltd. New Zealand0.2% Building Materials0.2% Fletcher Building Ltd. Norway0.0% Oil & Gas0.0% TGS Nopec Geophysical Co. ASA (a) Singapore0.8% Airlines0.3% Singapore Airlines Ltd. Banking0.1% Oversea-Chinese Banking Corp. Electronics0.1% Venture Corp Ltd. Real Estate0.1% Wing Tai Holdings Ltd. Wholesale0.2% Jardine Cycle & Carriage Ltd. Spain1.7% Building/Construction0.5% ACS Actividades de Construccion y Servicios S.A. Sacyr Vallehermoso S.A. Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Shares Value* Insurance0.3% Mapfre S.A. $ Telecommunications0.9% Telefonica S.A. Sweden1.9% Banking0.3% Nordea Bank AB Swedbank AB Hand/Machine Tools0.2% Sandvik AB Home Furnishings0.1% Electrolux AB Machinery-Diversified0.1% Volvo AB Manufacturing0.7% Alfa Laval AB Trelleborg AB Retail0.5% Hennes & Mauritz AB Switzerland2.1% Engineering & Construction0.5% ABB Ltd. Financial Service0.1% Credit Suisse Group Insurance1.0% Swiss Reinsurance Zurich Financial Services AG Pharmaceuticals0.2% Actelion Ltd. (a) Retail0.1% Swatch Group AG Software0.2% Temenos Group AG (a) United Kingdom6.0% Banking0.5% Barclays PLC Lloyds TSB Group PLC Royal Bank of Scotland Group PLC (a) Commercial Services0.1% Aggreko PLC Michael Page International PLC Food0.4% WM Morrison Supermarkets PLC Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Shares Value* Insurance0.7% Old Mutual PLC $ Standard Life PLC Metals & Mining1.3% Anglo American PLC BHP Billiton PLC Rio Tinto PLC (a) Xstrata PLC Manufacturing0.2% Charter PLC (a) Oil & Gas1.5% Royal Dutch Shell PLC Class A Class B (b) Retail0.7% Game Group PLC Marks & Spencer Group PLC Next PLC Telecommunications0.4% Vodafone Group PLC Venture Capital0.2% 3i Group PLC United States30.0% Aerospace/Defense1.5% Boeing Co. L-3 Communications Holdings, Inc. (b) Automotive0.7% Johnson Controls, Inc. (b) Beverages1.6% Coca-Cola Co. (b) Molson Coors Brewing Co. Chemicals0.8% Monsanto Co. (b) Commercial Services0.9% McKesson Corp. (b) Computers1.3% EMC Corp. (a) (b) International Business Machines Corp. Cosmetics/Personal Care0.7% Procter & Gamble Co. (b) Electric0.8% Constellation Energy Group, Inc. (b) Healthcare-Products1.6% Baxter International, Inc. (b) Intuitive Surgical, Inc. (a) (b) Insurance1.5% Cigna Corp. (b) Prudential Financial, Inc. (b) Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Shares Value* Machinery-Construction & Mining0.6% Terex Corp. (a) (b) $ Machinery-Diversified1.4% AGCO Corp. (a) (b) Deere & Co. (b) Manufacturing1.5% General Electric Co. (b) Textron, Inc. (b) Metals & Mining1.4% Freeport-McMoRan Copper & Gold, Inc. (b) United States Steel Corp. (b) Oil & Gas2.3% Diamond Offshore Drilling, Inc. (b) National Oilwell Varco, Inc. (a) (b) Valero Energy Corp. (b) Pharmaceuticals4.2% Abbott Laboratories (b) Bristol-Myers Squibb Co. (b) Gilead Sciences, Inc. (a) (b) Medco Health Solutions, Inc. (a) (b) Merck & Co., Inc. (b) Retail1.5% McDonald's Corp. (b) Target Corp. (b) Semiconductors1.4% Intel Corp. (b) Texas Instruments, Inc. Software1.4% Microsoft Corp. (b) Oracle Corp. (a) (b) Telecommunications2.9% Harris Corp. (b) Juniper Networks, Inc. (a) (b) Qualcomm, Inc. (b) Verizon Communications, Inc. (b) Total Common Stock (cost$108,623,298) CONVERTIBLE PREFERRED STOCK26.7% Principal Amount Credit Rating (Moody's/S&P) Agriculture0.8% Bunge Ltd., 4.875%, 12/31/49 Ba1/BB Automotive0.8% 60 General Motors Corp., 6.25%, 7/15/33, Ser. C Caa1/B- Banking0.9% 11 Wells Fargo & Co., 8.00%, 6/1/08, Ser. AAPL (Apple, Inc.) (f) Aa1/AA+ Commercial Services0.8% 29 United Rentals, Inc., 6.50%, 8/1/28 Caa1/B- Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Principal Amount Credit Rating (000) (Moody's/S&P) Value* Electric2.6% $30 AES Trust III, 6.75%, 10/15/29 B3/B- $ 1,464,000 21 Entergy Corp., 7.625%, 2/17/09 NR/BBB 1,505,280 4 NRG Energy, Inc., 5.75%, 3/16/09 B2/CCC+ 1,379,062 4,348,342 Financial Services9.8% 46 Citigroup Funding, Inc., 4.583%, 9/27/08, Ser. GNW (Genworth Financial, Inc.) (c) (f) Aa2/AA 1,199,220 90 Eksportfinans AS, 13.00%, 11/1/08, Ser. TWX (Time Warner, Inc.) (f) Aa2/AA 1,559,700 Goldman Sachs Group, Inc., 47 12.00%, 12/12/07, Ser. CSCO (Cisco Systems, Inc.) (f) Aa3/NR 1,197,090 37 20.00%, 3/6/08, Ser. DISH (EchoStar Communications Corp.) (f) Aa3/NR 1,285,895 38 Lazard Ltd., 6.625%, 5/15/08 Ba1/NR 1,565,250 Lehman Brothers Holdings, Inc., 60 6.00%, 10/12/10, Ser. GIS (General Mills, Inc.) (f) A1/A+ 1,540,857 18 8.50%, 8/25/08, Ser. UTX (United Technologies Corp.) (f) A1/A+ 1,260,688 31 20.00%, 2/24/08, Ser. HPQ (Hewlett-Packard Co.) (f) A1/A+ 1,315,392 Morgan Stanley, 19 20.00%, 12/15/07, Ser. XOM (Exxon Mobil Corp.) (f) Aa3/AA- 1,415,407 41 20.00%, 1/31/08, Ser. T (AT&T, Inc.) (f) Aa3/AA- 1,341,725 3 20.00%, 3/8/08, Ser. GOOG (Google, Inc.) (f) Aa3/NR 1,333,764 38 20.00%, 3/24/08, Ser. DIS (Walt Disney Co.) (f) Aa3/NR 1,094,813 16,109,801 Hand/Machine Tools0.8% 1 Stanley Works, 6.53%, 5/17/12 (c) A2/A 1,324,925 Insurance3.4% 1 Fortis Insurance NV, 7.75%, 1/26/08 (d) (e) Aa3/A+ 1,766,160 40 Metlife, Inc., 6.375%, 8/15/08 NR/BBB+ 1,302,400 42 Platinum Underwriters Holdings Ltd., 6.00%, 2/15/09, Ser. A NR/BB+ 1,391,250 50 XL Capital Ltd., 7.00%, 2/15/09 A3/A- 1,071,000 5,530,810 Investment Companies0.8% 20 Vale Capital Ltd., 5.50%, 6/15/10, Ser. RIO (Companhia Vale do Rio Doce) (f) NR/NR 1,370,250 Oil & Gas0.9% 12 Chesapeake Energy Corp., 5.00%, 12/31/49 NR/B 1,410,000 Packaging & Containers0.9% 32 Owens-Illinois, Inc., 4.75%, 12/31/49 Caa1/B- 1,547,100 Pharmaceuticals0.8% 5 Schering-Plough Corp., 6.00%, 8/13/10 Baa3/BBB 1,285,469 Real Estate (REIT)0.8% 60 FelCor Lodging Trust, Inc., 1.95%, 12/31/49, Ser. A B2/B- 1,310,400 Sovereign1.1% 39 Svensk Exportkredit AB, 10.00%, 10/20/08, Ser. TEVA (Teva Pharmaceutical Industries Ltd.) (f) Aa1/AA+ 1,749,161 Telecommunications0.8% 23 Crown Castle International Corp., 6.25%, 8/15/12 NR/NR 1,376,375 Waste Disposal0.7% 4 Allied Waste Industries, Inc., 6.25%, 3/1/08, Ser. D B3/B 1,206,938 Total Convertible Preferred Stock (cost-$45,965,287) 43,980,826 Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Principal Amount Credit Rating (000) (Moody's/S&P) Value* CONVERTIBLE BONDS & NOTES6.9% Automotive0.8% $1,200 Ford Motor Co., 4.25%, 12/15/36 Caa1/CCC+ $ 1,288,500 Commercial Services0.8% 1,300 Bowne & Co., Inc., 5.00%, 10/1/33 B2/B- 1,373,580 Computers1.0% 1,400 Maxtor Corp., 6.80%, 4/30/10 Ba1/NR 1,571,500 Electric0.9% 425 PG&E Corp., 9.50%, 6/30/10 NR/NR 1,391,875 Oil & Gas0.8% 825 Devon Energy Corp., 4.95%, 8/15/08 Baa1/BBB 1,357,125 Telecommunications2.6% 1,550 Level 3 Communications, Inc., 6.00%, 3/15/10 Caa3/CCC 1,426,000 1,400 Nextel Communications, Inc., 5.25%, 1/15/10 Baa3/BBB 1,398,250 1,500 Nortel Networks Corp., 4.25%, 9/1/08, GDR B3/B- 1,483,125 4,307,375 Total Convertible Bonds & Notes (cost-$11,570,336) 11,289,955 SHORT-TERM INVESTMENT3.1% Time Deposit3.1% 5,111 Wells Fargo, 3.96%, 12/3/07 5,110,788 (cost-$5,110,788) Total Investments, before call options written (cost$171,269,709)99.8% 164,253,816 CALL OPTIONS WRITTEN (a) (0.6)% Contracts 165 Abbott Laboratories, strike price $57.50, expires 12/22/07 (18,975 ) 130 AGCO Corp., strike price $75, expires 1/19/08 (32,500 ) 155 Baxter International, Inc., strike price $60, expires 12/22/07 (17,825 ) 300 Bristol-Myers Squibb Co., strike price $30, expires 12/22/07 (18,000 ) 160 Cigna Corp., strike price $55, expires 12/22/07 (12,000 ) 150 Coca-Cola Co., strike price $62.50, expires 12/22/07 (13,500 ) 85 Constellation Energy Group, Inc., strike price $105, expires 12/22/07 (5,100 ) DAX Index, Over-the-Counter, 2 strike price 7,812, expires 12/21/07 (46,211 ) 2 strike price 8,135.40, expires 12/21/07 (6,334 ) 45 Deere & Co., strike price $175, expires 1/19/08 (37,800 ) 80 Diamond Offshore Drilling, Inc., strike price $115, expires 12/22/07 (37,600 ) Dow Jones  Stoxx 50 Price Index, Over-the-Counter, 15 strike price 4,379, expires 12/21/07 (171,101 ) 10 strike price 4,510.95, expires 12/21/07 (35,979 ) 360 EMC Corp., strike price $25, expires12/22/07 (1,800 ) 80 Freeport-McMoran Copper & Gold, Inc., strike price $110, expires 12/22/07 (12,400 ) FTSE 100 Index, Over-the-Counter, 3 strike price GBP 6,676.97, expires 12/21/07 (16,549 ) 3 strike price GBP 6,524, expires 12/21/07 (48,398 ) 210 General Electric Co., strike price $42.50, expires 12/22/07 (420 ) 215 Gilead Sciences, Inc., strike price $47.50, expires 12/22/07 (19,780 ) 150 Harris Corp., strike price $65, expires 12/22/07 (12,000 ) 335 Intel Corp., strike price $27.50, expires 12/22/07 (5,360 ) 30 Intuitive Surgical, Inc., strike price $340, expires 12/22/07 (29,100 ) 220 Johnson Controls, Inc., strike price $45, expires 12/22/07 (2,200 ) Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Contracts Value* 240 Juniper Networks, Inc., strike price $37.50, expires 12/22/07 $ (1,200 ) 85 L-3 Communications Holdings, Inc., strike price $115, expires 12/22/07 (11,475 ) 155 McDonalds Corp., strike price $65, expires 12/22/07 (775 ) 155 McKesson Corp., strike price $67.50, expires 12/22/07 (16,275 ) 100 Medco Health Solutions, Inc., strike price $100, expires 12/22/07 (28,000 ) 170 Merck & Co., Inc., strike price $60, expires 12/22/07 (17,000 ) 250 Microsoft Corp., strike price $37.50, expires 12/22/07 (1,750 ) 95 Monsanto Co., strike price $95, expires 12/22/07 (66,500 ) 120 National Oilwell Varco, Inc., strike price $85, expires 12/22/07 (1,200 ) NIKKEI 225 Index, Over-the-Counter, 270 strike price ¥ 16,307, expires 12/14/07 (15,254 ) 259 strike price ¥ 15,850, expires 12/14/07 (43,914 ) 151 OMX Stockholm 30 Index, Over-the-Counter, strike price SEK 1,167, expires 12/28/07 (15,689 ) 400 Oracle Corp., strike price $22.50, expires 12/22/07 (8,000 ) 115 Procter & Gamble Co., strike price $75, expires 12/22/07 (9,200 ) 90 Prudential Financial, Inc., strike price $105, expires 12/22/07 (1,800 ) 210 Qualcomm, Inc., strike price $42.50, expires 12/22/07 (9,240 ) 6 S&P 200 Index, Over-the-Counter, strike price AUD 6,766, expires 12/20/07 (12,661 ) 4 Swiss Market Index, Over-the-Counter, strike price CHF 8,813, expires 12/21/07 (48,066 ) 135 Target Corp., strike price $65, expires 12/22/07 (9,450 ) 100 Terex Corp., strike price $90, expires 12/22/07 (500 ) 140 Textron, Inc., strike price $72.50, expires 12/22/07 (6,300 ) 85 United States Steel Corp., strike price $110, expires 12/22/07 (7,650 ) 130 Valero Energy Corp., strike price $70, expires 12/22/07 (5,200 ) 200 Verizon Communications, Inc., strike price $45, expires 12/22/07 (8,000 ) Total Call Options Written (premium received$1,373,056) (946,031 ) Total Investments, net of call options written (cost$169,896,653) (g)99.2% 163,307,785 Other assets less liabilities0.8% 1,236,196 Net Assets100.0% $164,543,981 Notes to Schedule of Investments: * Portfolio securities and other financial instruments for which market quotations are readily available are stated at market value. Portfolio securities and other financial instruments for which market quotations are not readily available or if a development/event occurs that may significantly impact the value of a security, are fair-valued, in good faith, pursuant to guidelines established by the Board of Trustees or persons acting at their discretion pursuant to guidelines established by the Board of Trustees. The Funds investments, including over-the-counter options, are valued daily using prices supplied by an independent pricing service or dealer quotations, using the last sale price on the exchange that is the primary market for such securities, or the last quoted mean price for those securities for which the over-the-counter market is the primary market or for listed securities in which there were no sales. Independent pricing services use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. Exchange traded options are valued at the settlement price determined by the relevant exchange. Short-term securities maturing in 60 days or less are valued at amortized cost, if their original term to maturity was 60 days or less, or by amortizing their value on the 61st day prior to maturity, if the original term to maturity exceeded 60 days. The prices used by the Fund to value securities may differ from the value that would be realized if the securities were sold. The Funds net asset value is normally determined as of the close of regular trading (normally, 4:00 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open for business. The prices of certain portfolio securities or other financial instruments may be determined at a time prior to the close of regular trading on the NYSE. When fair valuing securities, the Fund may, among other things, consider significant events (which may be considered to include changes in the value of U.S. securities or securities indices) that occur after the close of the relevant market and before the time a Funds net asset value is calculated. With respect to certain foreign securities, the Fund may fair value securities using modeling tools provided by a third-party vendor. The Fund has retained a statistical research service to assist in determining the fair value of foreign securities. This service utilizes statistics and programs based on historical performance of markets and other economic data to assist in making fair value estimates. Fair value estimates used by the Fund for foreign securities may differ from the value realized from the sale of those securities. Fair value pricing may require subjective determinations about the value of portfolio securities or other assets, and fair values used to determine a Fund's NAV may differ from quoted or published prices, or from prices that are used by others, for the same investments. Also, the use of fair value pricing may not always result in adjustments to the prices of portfolio securities or other assets held by the Fund. (a) Non-income producing. (b) All or partial amount segregated as collateral for call options written. (c) Variable rate security. Interest rate disclosed reflects the rate in effect on November 30, 2007. (d) 144A securitySecurity exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, typically only to qualified institutional buyers. Unless otherwise indicated, these securities are not considered to be illiquid. (e) Private Placement. Restricted as to resale and may not have a readily available market. Securities with an aggregate market value of $1,766,160, representing 1.07% of net assets are restricted. (f) Securities exchangeable or convertible into securities of an entity different than the issuer. Such entity is identified in the parenthetical. (g) Securities with an aggregate value of $53,434,901, representing 32.5% of net assets have been fair valued utilizing modeling tools provided by a third party vendor. Glossary:   Euros ¥  Japanese Yen AUD  Australian Dollar CHF  Swiss Franc GDR  Global Depositary Receipt GBP  Great Bristish Pound NR  Not Rated REIT  Real Estate Investment Trust SEK  Swedish Krona Nicholas-Applegate Global Equity & Convertible Income Fund Schedule of Investments November 30, 2007 (unaudited) Other Investments: Transactions in call options written for the period September 28, 2007* through November 30, 2007 Contracts Premiums Options outstanding, September 28, 2007 - $ - Options written Options terminated in closing purchase transactions ) ) Options expired ) ) Options outstanding, November 30, 2007 6,570 $ 1,373,056 *Commencement of operations Item 2. Controls and Procedures (a) The registrants President and Chief Executive Officer and Principal Financial Officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-2(c)) under the Act (17CFR270.30a -3(c)) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this document. (b) There were no changes in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17CFR270.30a -3(d)) that occurred during the registrants last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3. Exhibits (a) Exhibit 99.302 Cert.  Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: NicholasApplegate Global Equity & Convertible Income Fund By /s/ Brian S. Shlissel President & Chief Executive Officer Date: January 23, 2008 By /s/ Lawrence G. Altadonna Treasurer, Principal Financial & Accounting Officer Date: January 23, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dated indicated. By /s/ Brian S. Shlissel President & Chief Executive Officer Date: January 23, 2008 By /s/ Lawrence G. Altadonna Treasurer, Principal Financial & Accounting Officer Date: January 23, 2008
